Per Curiam.
This is an appeal from the judgment of the trial court rendered after the defendant had entered a plea of guilty to a single count of carrying a pistol without a permit in violation of General Statutes § 29-35, under the doctrine of North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
In his appeal, the defendant asserts that the trial court acted improperly in accepting the plea and in finding it to have been entered knowingly, intelligently and voluntarily because the factual basis advanced by the state was inadequate, lacking specificity as to a neces*739sary element of the offense—that the length of the barrel of the pistol was less than twelve inches. General Statutes § 29-27.
On the basis of our decision in State v. Brown, 19 Conn. App. 640, 563 A.2d 1379, cert. denied, 212 Conn. 821, 565 A.2d 540 (1989), we conclude that the claims of the defendant are without merit. See Paulsen v. Manson, 203 Conn. 484, 525 A.2d 1315 (1987); see also Tyson v. Warden, 24 Conn. App. 729, 591 A.2d 817 (1991).
The judgment is affirmed.